Per Curiam.

The judgment must be reversed. The judgment of nonsuit was entered after the discharge under the insolvent act, and could not, therefore, in any wise, be considered a demand existing prior to the discharge. In Cone v. Whitaker, (2 Johns. Cas. 280.) the judgment of nonsuit was entered prior-to the discharge, but the costs were not taxed until after the discharge; it was held, even there, that the costs were not a debt until taxation, and of course not affected by the discharge. In the case of Warne v. Constant, (5 Johns. Rep. 135.) this rule seems to be shaken. It is there held, that where the judgment of non-suit is before the discharge, although the roll may be signed, and costs taxed afterwards, still the costs are barred by the discharge. But, in the case now before us, the judgment of nonsuit was obtained after the discharge, and no case has'been found where the costs, under such circumstances, are deemed to be affected by the discharge.
Judgment reversed.